THE STATE OF TEXAS
                                         MANDATE
TO THE 207TH DISTRICT COURT OF COMAL COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 20th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 James Schwing, Appellant                                   No. 06-15-00162-CR

                    v.                                      Trial Court No. CR2014-385

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Schwing pled
true to only the second enhancement allegation. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, James Schwing, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 27th day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk